Citation Nr: 1646513	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  07-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to September 1997.

This case came before the Board of Veterans' Appeals (Board) on appeal from April 2006, March 2008, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a July 2015 decision, the Board denied the claim for service connection for a right wrist disability and remanded the claims for service connection for diabetes mellitus, sleep apnea, and bursitis of the elbows.  A February 2016 rating decision granted the claim for service connection for bursitis of the elbows.  Thus, those issues are no longer on appeal.  The record reflects substantial compliance with the remand requests with respect to the claim for service connection for diabetes mellitus.  See Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetes mellitus, type II, did not have its onset during active service or within one year thereafter, and is not related to such service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices with respect to the claim for service connection for diabetes mellitus in February 2006 and February 2007.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

In the remand portion of the July 2015 decision, the Board requested that the AOJ ask the Veteran to provide authorization for the release of any medical records, including those from Dr. S., dated in and around August 1998, that would show that his diabetes mellitus was diagnosed at that time, and that it manifested to a compensable degree.  In a September 30, 2015 letter, the AOJ asked the Veteran for the requested authorization.  However, a September 29, 2015, examination request showed a new address for the Veteran.  While the September 2015 letter was not returned as undeliverable, to ensure due process, the AOJ sent another letter in January 2016 asking the Veteran for the requested authorization.  The Veteran did not reply.  VA's duty to assist is not a one-way street; the Veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Without the requested authorization, no additional private medical records could be obtained.

Although an examination or opinion was not obtained in this case, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, the Veteran asserts that he is entitled to service connection for diabetes mellitus as he was diagnosed within one year of separation from service.  However, the presumption of service connection requires that the diabetes mellitus manifest to a compensable degree during that time.  As will be discussed below, there is no objective evidence of symptoms within one year of separation from service.  Thus, there is no reasonable possibility that a medical opinion would aid in substantiating the claim on a presumptive basis since there is no evidence for an examiner to base an opinion on whether the diabetes mellitus manifested to a compensable degree at that time.  The record also does not show, and the Veteran does not assert, that his diabetes mellitus had its onset in service, and the evidence does not indicate that the diabetes mellitus is associated with service.  Moreover, as will be discussed below, any assertion as to continuity of symptomatology is not deemed credible.  Thus, there is no reasonable possibility that a medical opinion would aid in substantiating the claim on a direct basis since it could not provide evidence of a past event.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only.  38 C.F.R. § 4.119 (2015).  

In this case, the Veteran asserts that he is entitled to service connection for diabetes mellitus because he was diagnosed within one year of separation from service.  In a January 2006 statement, he indicated that he was controlling his diabetes mellitus with diet and exercise.

Initially, the Board notes that the record does not show, and the Veteran does not assert, that he had in-country service in the Republic of Vietnam.  Thus, while he served during the Vietnam Era, the presumption of service connection for diabetes mellitus, type II, for Veterans who served on the land mass of the Republic of Vietnam does not apply.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran's service treatment records are negative for any diagnosis, or finding, of diabetes mellitus or elevated blood glucose readings.  Thus, the Board finds that the Veteran's diabetes mellitus, type II, did not have its onset during active service.

Post service, an August 1998 private treatment record notes a random glucose level of 98 and a diagnosis of diabetes mellitus.  That record also notes that the Veteran was present for a follow-up examination at that time, and his examining physician, Dr. S., requested additional lab work, to include A1C, which the Board observes is a diagnostic test for diabetes mellitus.  While that record is dated within one year of separation from active service, the Board observes that a glucose level of 98 does not indicate diabetes mellitus.  The range for normal blood glucose levels is 70 to 106 according to a VA Medical Center and 75 to 100 according to a private facility.  The August 1998 record also does not show how the diagnosis was established or the severity of that diagnosis, nor does it prescribe any type of treatment.  Then, a July 1999 treatment record from Dr. S. notes a family history of diabetes mellitus but does not list diabetes mellitus as a current chronic problem for the Veteran.

As the August 1998 record indicated additional testing and treatment by Dr. S. at that time, the Board requested that the Veteran be asked to provide authorization for VA to obtain other treatment records from Dr. S. that would verify the diagnosis of diabetes mellitus in August 1998 and confirm that it was treated at least with a controlled diet.  However, as discussed earlier, the Veteran did not provide the authorization needed for VA to obtain any additional records from Dr. S. 

As the record stands, while Dr. S. appears to have made a diagnosis of diabetes mellitus in August 1998, the contemporaneous evidence of record, to include the normal glucose level of 98 at that time, does not support the diagnosis.  Tellingly, while the July 1999 treatment record from Dr. S. notes a family history of diabetes mellitus, it does not carry a diagnosis of diabetes mellitus.  The Board finds that treatment record to be of great probative value as to whether the Veteran had diabetes mellitus as it was contemporaneous to the time.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Lab results show high glucose levels starting in 2005 and a diagnosis of diabetes mellitus is raised in a September 2010 treatment record.  

VA medical records also do not show a diagnosis of diabetes mellitus until many years after separation from service.  Lab results from July 1998 to November 2000 show normal blood glucose levels.  Starting in March 2001, glucose levels become intermittently high.  From October 2002, they become predominantly high.  From March 2008, glucose levels become consistently high.  Of note, a November 2006 VA Agent Orange examination report contains the assessment that there was no evidence of diabetes mellitus either past or present but that the Veteran was glucose intolerant.  Then, an October 2009 VA treatment record provides a diagnosis of diabetes mellitus of new onset.  

Given the above, the Board finds that the Veteran's diabetes mellitus did not have its onset within one year of separation from active service.  Based on glucose levels, the first indication of diabetes mellitus is in March 2001, which is still over three years after separation from service.  While the Veteran may have been glucose intolerant since that time, as of November 2006, as indicated by a VA examiner, the Veteran did not meet the diagnostic criteria for a diagnosis of diabetes mellitus.  The Veteran was not diagnosed with diabetes mellitus until October 2009.  

The Board notes the Veteran's assertion that he is entitled to service connection for diabetes mellitus because he was diagnosed within one year of separation from service.  However, the Board reiterates that that presumption of service connection requires that the disorder have manifested to a compensable degree during that time.  Even if the Board were to presume that the August 1998 diagnosis was legitimate, the Board cannot find that the disorder manifested to a compensable degree at that time.  A compensable 10 percent rating for diabetes mellitus requires a restricted diet for management.  Diagnostic Code 7913.  In the January 2006 statement, the Veteran indicated that he was managing his diabetes mellitus with a restricted diet.  To the extent that he is asserting that he has been doing so since within a year of separation from service, that assertion is not supported by the objective evidence of record.  The August 1998 private treatment record does not indicate the need for a restricted diet.  No other evidence dated within a year of separation from service notes that he was on a restricted diet.  While a June 2005 VA examination report notes that he was watching his diet, he was doing so to control his hypertension.  Even if he had been placed on a restricted diet in August 1998, the record indicates that it would have been for glucose intolerance, not diabetes mellitus.  Thus, the Board finds that any assertion that the Veteran's diabetes mellitus required a restricted diet for management within one year of separation from active service is outweighed by the objective evidence of record, to include the medical records contemporaneous to the August 1998 diagnosis.  See id. 

Lastly, with no competent medical evidence of record linking the Veteran's diabetes mellitus to service, the Board finds that his disability is not related to active service.  The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the diagnosis of the disorder to several years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  

In conclusion, service connection for diabetes mellitus, type II, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

In the remand portion of the July 2015 decision, the Board requested that the AOJ obtain and associate with the claims folder any outstanding VA medical records pertaining to sleep apnea, to specifically include any records or reports from the August 3, 2006, sleep study at the Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  While the AOJ obtained additional VA medical records, including those from the Atlanta VAMC and the Charleston VAMC dating from August 3, 2006, the AOJ did not obtain any records from the Dorn VAMC.  Thus, the AOJ should obtain all outstanding records from the Dorn VAMC, to specifically include any records or reports from the August 3, 2006, sleep study, in compliance with the prior remand request.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Make all efforts to obtain and associate with the claims folder any outstanding VA medical records pertaining to the Veteran's claim for service connection for sleep apnea, to specifically include any records or reports from the August 3, 2006, sleep study at the Dorn VAMC in Columbia, South Carolina.

If the AOJ is unable to obtain the outstanding VA medical records, then the Veteran should be provided with written notice of this fact and allowed an opportunity to provide the records himself.  A copy of such notice should be associated with the Veteran's claims folder.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


